Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 4, 2014

                                       No. 04-13-00903-CV

                         John Edward SOTO II, a.k.a, Jonathan Herrasti,
                                        Appellant

                                                 v.

                                        Penelope Jo SOTO,
                                             Appellee

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-00460
                          Honorable Karen H. Pozza, Judge Presiding

                                          ORDER
       Appellant John Edward Soto filed an untimely affidavit of indigence. On February 5,
2014, we abated this appeal and remanded this case to the trial court to give the trial court clerk,
the court reporter, or any other party to the case an opportunity to file a contest to the affidavit.
No contest was filed. On February 18, 2014, the reporter’s record was filed. On February 25,
2014, the clerk’s record was filed.

        We ORDER this appeal reinstated on the docket of this court. Appellant’s brief is due
thirty days from the date of this order.


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court